Citation Nr: 0901464	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected diabetes mellitus.  

7.  Entitlement to service connection for a vascular 
disorder, to include as secondary to service-connected 
diabetes mellitus.  

8.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

9.  Entitlement to an initial rating in excess of 20 percent 
disabling for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Cleveland, Ohio which granted service connection for diabetes 
mellitus and granted an initial 20 percent rating and denied 
service-connection for the rest of the enumerated issues, 
except for depression, for which service-connection secondary 
to diabetes mellitus was later denied in an April 2008 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
with this April 2008 decision in October 2008.  To date, no 
statement of the case (SOC) addressing this matter has been 
issued by the RO.  Since the veteran has filed an NOD with 
regards to the issue of entitlement to service-connection for 
depression, and as such requires the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In regards to the issues of entitlement to service connection 
for peripheral neuropathy of the left and right upper 
extremities, while the RO did not classify these issues as 
secondary to service-connected diabetes mellitus, these 
issues were nevertheless adjudicated as potential residuals 
of diabetes mellitus in the November 2004 rating, and 
therefore the Board is classifying these issues to include as 
secondary to service-connected diabetes mellitus.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
November 2008, (Travel Board hearing).  A transcript of this 
hearing is of record.

During the pendency of this appeal, this matter was 
transferred to the RO in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidence, the Board finds that remand of 
all issues on appeal is necessary to address developmental 
and due process deficiencies, in addition to clarification of 
other matters which may still be on appeal.  The Board notes 
that the veteran's November 2008 Travel Board hearing 
testimony contains reference to a hearing held before a 
Decision Review Officer (DRO) on August 21, 2007.  
Specifically the veteran's representative indicated that at 
this earlier hearing, the veteran withdrew several other 
issues that had also been on appeal, and were again listed on 
the supplemental statement of the case in August 2008.  These 
issues, which were omitted from the November 2008 Travel 
Board hearing testimony as no longer being on appeal are 
entitlement to service connection for a low back disorder, a 
left ankle disorder, hypercholesterolemia secondary to 
diabetes mellitus, a left knee disorder, a right hip disorder 
and a left hip disorder.  Later in the Travel Board hearing 
the representative stated that the veteran had provided 
testimony in the August 2007 hearing before the DRO in 
regards to stressors to support a diagnosis of PTSD.  

A review of the claims file reveals that on August 21, 2007 
the veteran and his representative agreed to hold an informal 
conference in lieu of the scheduled hearing and the formal 
hearing was canceled by the veteran.  No mention in this 
report was made of the veteran's intent to withdraw any 
appellate issues.  In light of the testimony at the November 
2008 Travel Board hearing alleging such hearing was held, 
further clarification is necessary to determine whether such 
hearing was held and if so, the transcript of such hearing 
must be associated with the claims folder.  Unless such 
transcript is obtained showing a withdrawal of the above 
mentioned appellate issues, or written confirmation that such 
issues are withdrawn is received from the veteran or his 
representative, such issues will need to be readjudicated by 
the AOJ.  Thus further action must be taken to clarify these 
matters.

Furthermore the Board finds that the representative alleged 
in the November 2008 Travel Board hearing that the veteran is 
in receipt of Social Security disability benefits since being 
injured in 2003.  To date no attempt has been made to obtain 
records from the Social Security Administration, which may be 
potentially pertinent to all issues on appeal.  

In regards to the veteran's PTSD claim, the Board notes that 
development of the claimed stressors is necessary.  The 
available service personnel records show that the veteran 
served in Vietnam from February 12, 1967 to February 11, 1968 
with the service at the HHC 459th Signal Battalion, USARPAC-
RVN.  His military occupational specialty (MOS) was clerk 
typist from February 22, 1967 to December 7, 1967 and as of 
December 7, 1967 he served as personnel specialist.  His 
service personnel records show that he participated in the 
Vietnam Counteroffensive Phase II campaign and received the 
following medals, including NDSM, VSM, VNCM (foreign award) 
and GCM.  

The veteran in a stressor statement dated in April 2004 
stated that his MOS was field radio repair and that he filled 
sandbags and drove convoy.  He indicated he visited remote 
signal sites.  He indicated that on his second or third day 
in Vietnam at Bien Hoa, while at the processing center he was 
sent to a field hospital to help with incoming helicopters to 
assist unloading dead and wounded soldiers and saw many 
different injuries including loss of limbs and deaths.  He 
also reported that about 2 or 3 months after entering 
Vietnam, he was on a convoy between Nha Trang and Cam Ranh 
and saw two children hit and killed by a convoy going the 
opposite direction.

The veteran's testimony in the November 2008 Travel Board 
hearing further elaborated on his stressors, to include 
having been stationed at a signal site with the 459 Signal 
Battalion at a Republic of Korea compound between Towa and 
Onkay during the TET offensive between December and February 
1968.  He indicated that his unit was near Bin Dinh during 
the time he was helping support a Korean Unit and that they 
were fired upon by the Vietcong, who also mined the camp.  He 
also testified that he did not actually serve as a company 
clerk, but had been classified as such in order to be 
promoted quickly.  He testified that his actual MOS was field 
radio repairman, and that he also spent time working building 
everything at camp and also drove convoys.  He elaborated on 
the incident in which the children were run over and killed 
by the convoy trucks.  

In regards to his hearing loss and tinnitus, the veteran has 
alleged that he was exposed to loud helicopter noise while in 
Vietnam, and did not wear ear protection.  He has also 
submitted evidence from a January 2005 private audiological 
examination which may be suggestive of hearing loss, which is 
subsequent to the September 2004 VA audiological examination 
that did not find any hearing loss disability.  In light of 
the additional evidence and his contentions of inservice 
noise exposure, another examination is indicated to ascertain 
the nature and etiology of any claimed hearing and tinnitus 
disorder.

In regards to the disorders claimed to be secondary to 
service-connected diabetes mellitus, further examination is 
necessary to ascertain whether any disorders if shown are 
caused by or being aggravated by diabetes mellitus.  As per 
the peripheral neuropathy for the left and right upper 
extremities such was not shown in the September 2004 VA 
examination or in subsequent records including a February 
2008 needle electromyograph (EMG).  However, the veteran 
testified at the November 2008 hearing that he believes he 
has neurological manifestations involving both hands, and in 
light of the potential evidence which may be obtained from 
the Social Security Administration.  Likewise, while the 
September 2004 VA diabetes mellitus examination did not find 
hypertension or a circulatory condition associated with the 
diabetes mellitus at that time, in light of the veteran's 
testimony in which he alleged having hypertension and a 
circulatory condition affecting his legs due to diabetes 
mellitus, in view of the additional evidence obtained as well 
as the  potential additional evidence that may be obtained, a 
VA examination should be conducted to address whether there 
is any current hypertension or circulatory condition due to 
diabetes mellitus.  

The medical opinions to be obtained should sufficiently 
address the question of whether the veteran has additional 
disability resulting from aggravation of non- service-
connected disorders by his service-connected diabetes 
mellitus.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability).

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the threshold for getting an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In regards to the veteran's diabetes mellitus, the most 
recent VA examination specifically addressing the severity of 
this disease was done in September 2004.  In light of the 
amount of time that has passed, a new examination is 
necessary to address the current level of disability.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

In regards to the claim for entitlement to service-connection 
for depression as secondary to service-connected diabetes 
mellitus, the Board finds that a document faxed by the 
veteran's representative in October 2008 serves as a NOD with 
the RO's April 2008 denial of such a claim.  This statement 
expressed the desire to have this issue in appellate status 
and was timely filed after the April 2008 rating.  The RO has 
not provided an SOC addressing this issue which the veteran 
has filed timely an NOD with, and as such requires the 
issuance of an SOC. Manlincon, 12 Vet. App. at 240-41.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the appellant 
and his representative an SOC as to the 
issue of entitlement to service 
connection for depression to include as 
secondary to service-connected diabetes 
mellitus.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the appellant and his 
representative the requisite period of 
time for a response.

2.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra.  

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claims, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  (2) and should 
advise him of the evidence needed for 
establishing service connection as 
secondary to a service-connected 
disability pursuant to Allen, supra.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide; and (2) what information VA 
has or will provide.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issues on 
appeal.

3.  The AOJ should obtain the transcript 
for any DRO hearing held on August 21, 
2007.  If such transcript is unavailable 
or if the hearing was determined to have 
not been held, the AOJ should confirm 
such unavailability in writing.  If it is 
shown that there is no record or 
transcript of a DRO hearing held on 
August 21, 2007, the AOJ should contact 
the veteran and his representative and 
request a written withdrawal for the 
issues of entitlement to service 
connection for a low back disorder, a 
left ankle disorder, hypercholesterolemia 
secondary to diabetes mellitus, a left 
knee disorder, a right hip disorder and a 
left hip disorder.  The AOJ should take 
appropriate follow-up action thereafter 
consistent with the response to such 
request, to include readjudication of any 
issues deemed not withdrawn.  

4.  The AOJ should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.

5.  Following the completion of the 
above, the AOJ should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD stressor 
statements and any medical and personnel 
records which may have been obtained.  
The summary and all associated documents, 
including a copy of this remand, all 
available service records to include his 
DD Form 214 and other available service 
personnel records showing service in 
Vietnam from February 12, 1967 to 
February 11, 1968 with service shown with 
the HHC 459th Signal Battalion, USARPAC-
RVN, with MOS of clerk typist from 
February 22, 1967 to December 7, 1967 and 
as of December 7, 1967 an MOS of 
personnel specialist, and any written 
stressor statements should then be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150, to obtain verification of 
the claimed stressors.  The JSRRC should 
be requested to provide any information 
which might corroborate any of the 
veteran's alleged combat related injuries 
or illnesses, experiences and stressors.  
The AOJ should ask JSRRC to attempt to 
verify the following stressors:  (1) 
During his second or third day in Vietnam 
at Bien Hoa being sent to a field 
hospital to help with incoming 
helicopters to assist unloading dead and 
wounded; (2) About 2 or 3 months after 
entering Vietnam having served on a 
convoy between Nha Trang and Cam Ranh and 
witnessing two children hit and killed by 
a convoy, and having been attached to a 
Republic of Korea compound between Towa 
and Onkay, near Bin Dinh during the TET 
offensive between December and February 
1968; and (3) being fired upon and mined 
by enemy forces.

The report should contain and any useful 
information such as unit histories, 
diaries, operational reports or other 
military records that might support the 
appellant's claim.

6.  Thereafter, following the 
completion of the above and review of 
all available evidence obtained 
regarding the veteran's service, the 
AOJ must make a determination as to 
whether the veteran's service, 
constitutes "combat service."  If 
further development is necessary in 
order to make such a determination, 
such should be done through all 
appropriate sources which should be 
documented.  After reaching a 
determination of the nature of the 
veteran's service, if the determination 
is unfavorable, a report should be made 
that fully explains the reasons for any 
conclusions reached.  A copy of the 
determination and any accompanying 
actions must be associated with the 
claims folder.

7.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

8.  Thereafter, following completion of 
above and if deemed necessary based on 
the evidence obtained from the above 
requested development, the AOJ should 
afford the veteran a VA psychiatric 
examination.  The claims file must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner must 
determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present, to include PTSD.  In addressing 
the issue of PTSD, the examiner must be 
provided with a copy of the determination 
as to the nature of the veteran's service 
as set forth in #5, and must note that 
such has been reviewed.  The examiner 
should provide an opinion on the 
following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should also address the symptoms 
described in the veteran's separation 
examination report of medical history in 
a discussion as to the etiology of any 
claimed psychiatric disorder.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  

9.  After the completion of the above, 
the AOJ should schedule the veteran for 
an examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
bilateral hearing loss and tinnitus.  The 
specialist should determine whether any 
claimed disabilities involving hearing 
loss and tinnitus are due to or 
aggravated by service.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination reports must be annotated 
in this regard.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and 
provide a written opinion as to the 
presence, etiology and onset of his 
claimed hearing loss and tinnitus.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
veteran has a current disability or 
disabilities involving hearing loss 
and/or tinnitus; (2) whether any 
diagnosed disability involving the 
hearing loss and/or tinnitus at least as 
likely as not began in service, to 
include being caused by acoustic trauma 
while in Vietnam, including being 
subjected to noise from helicopters.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

10.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
examination(s), by the appropriate 
specialists, to determine the nature and  
extent of his service- connected diabetes 
mellitus, type II, and to determine the 
nature, extent and etiology of any 
claimed peripheral neuropathy of the 
upper extremities, circulatory conditions 
and hypertension to include as secondary 
to diabetes mellitus.

The examiner is to assess the nature and 
severity of the veteran's service-
connected diabetes mellitus, type II, in 
accordance with the latest AMIE worksheet 
for rating diabetes mellitus, type II.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected diabetes 
mellitus, type II, and provide an opinion 
as to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  

This should include a discussion as to 
the nature, etiology and extent of the 
veteran's claimed peripheral neuropathy 
of the left and right upper extremities, 
hypertension and circulatory system.  
Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the claimed peripheral 
neuropathy of the left and right upper 
extremities, hypertension and circulatory 
system disabilities , and (2) whether it 
is at least as likely as not (at least a 
50 percent chance) that the veteran's 
diabetes mellitus aggravated or 
contributed to or accelerated any claimed 
peripheral neuropathy of the left and 
right upper extremities, hypertension and 
circulatory system disability beyond its 
natural progression.  If the appellant's 
diabetes mellitus aggravated or 
contributed to or accelerated any 
pathologic process of the claimed 
peripheral neuropathy of the left and 
right upper extremities, hypertension and 
circulatory system disability, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the claimed peripheral 
neuropathy of the left and right upper 
extremities, hypertension and circulatory 
system disability itself or as opposed to 
other possible contributing factors.

The extent of all other disabilities 
shown to be due to or aggravated by the 
veteran's diabetes mellitus must also be 
addressed.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

11.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
38 C.F.R. § 3.310 (2008) in reference to 
the veteran's claims for service 
connection for claimed peripheral 
neuropathy of the left and right upper 
extremities, hypertension and circulatory 
system disability.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




